Per Curiam:
The language of the will indicates that commissions on income are to be deducted therefrom considered as a single fund before any distribution thereof. The effect of this is to give to each trustee thirty-eight dollars and thirty-one cents commissions on the Boyd income and three dollars and eighty-three cents commissions on the cemetery income to be deducted from the amount to be paid John G. and Clara B. McDowell and to increase the amount to be paid the cemetery fund by nineteen dollars and fifteen cents, erroneously deducted therefrom as commissions thereon. The decree should be modified accordingly, and as so modified affirmed, without costs. All concur, except Kiley, J., dissenting, with a memorandum.